—Judgment, Supreme Court, New York County (Renee White, J.), rendered on or about February 27, 1995, convicting defendant, after a jury trial, of robbery in the second degree and two counts of criminal possession of stolen property, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, 2 to 4 years and 2 to 4 years, respectively, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for a continuance to obtain minutes of an eight-year-old Nassau County misdemeanor plea for use in impeaching a witness where the existence and likelihood of timely production of the minutes and their probative value were speculative at best (see, People v Covington, 233 AD2d 169, lv denied 89 NY2d 941).
The challenged portions of the prosecutor’s summation were generally fair comment in the context of defense counsel’s arguments (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976), and, in any event, were not such as to deprive defendant of a fair trial (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining contentions, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.